DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 22 November 2021 is acknowledged.  The traversal is on the ground(s) that the prior art of GB 612,001 (“HSC”), previously cited, does not disclose or suggest the alloy recited in independent claims 1, 13, and 20 because applicant argues that the phrase “remainder being Fe and inevitable impurities” requires that the alloy does not contain additional elements except the ones listed.  This is not found persuasive because the open language of “comprising” provides that additional elements other than the claimed elements may be included and “remainder” is considered to be after accounting for any known additives to the composition, including those that are not claimed.  As such, the technical feature of the claimed alloy is considered to be neither novel nor inventive a posteriori over the prior art.  The examiner suggests using closed language “consisting of” if applicant wishes to specify a composition that excludes the presence of other added elements.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 November 2021.


Response to Amendment
The amendment filed 22 November 2021 has been entered. 
Claims 1-3 and 5-20 remain pending in the application, wherein claims 1 and 13 have been amended, claim 4 has been cancelled, and claim 20 has been withdrawn.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes Stellite Company (GB 612,001, previously cited; hereafter “HSC”).
Claim 1: HSC teaches an alloy that contains 0.05-1 wt% C, 15-25% Cr, 0.01% B (boron may be up to 1% as recited in claim 1; i.e. 0.01-1% B), 0.5-3% of one or more of Ti, Nb, or V, etc. (more specifically, ≤1.5% Ti, ≤2% of Nb or V, etc.), 0.5-15% W, ≤8% Mo, 0-2% Mn, 0-1% Si, ≤2% Al, etc., and the remainder Fe and incidental impurities (p. 1, lines 61-76).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Being a liner alloy as recited in instant claims 1-3 and 5-12 is noted; however, this limitation is considered an intended use because the claims recite a composition of an alloy without structural limitations of being a liner.  As such the composition disclosed in the prior art need only be capable of performing the intended use.  See MPEP § 2111.02.  In this regard, HSC teaches the alloy to be strong, corrosion resistant, have good ductility, and is weldable by conventional welding (p. 3, lines 44-61).  Therefore, the alloy is capable of being a liner alloy (compared to the description of being wear and corrosion resistant and being applied by arc welding in the instant specification at p. 2-3 and 11). 
While not teaching a singular example of the instantly claimed alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date because this is considered a conventionally known material for a weldable alloy (i.e. an alloy that may be a liner alloy), and one would have had a reasonable expectation of success.
Claim 2: HSC teaches that the alloy contains 0.05-1 wt% C (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 3: HSC teaches that the alloy contains 15-25 wt% Cr (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: HSC teaches that the alloy may contain ≤1.5% Ti (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 6 and 7: HSC teaches that the alloy may contain 0.5-3% of one or more of Nb or V, etc., where the amount of Nb or V is ≤2% (p. 1, lines 61-76), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claim 8: HSC teaches that the alloy contains 0.5-15% W (p. 1, lines 61-76), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claim 9: HSC teaches that the alloy contains ≤8% Mo (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05. 
Claim 10: HSC teaches that the alloy contains 0-2% Mn (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05. 
Claim 11: HSC teaches that the alloy contains 0-1% Si (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 12: HSC teaches that the alloy contains ≤2% Al (p. 1, lines 61-76), which overlaps the claimed range.  See MPEP § 2144.05.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US PGPub. No. 2005/0271541) in view of Eibl (WO 2019/191400).
Claim 13: Hamano teaches a martensitic steel with hardness, wear resistance, corrosion resistance, etc., that is suitable for cylinder liner, etc. (paragraph 0090).  The steel has a composition in mass% of 0.15-0.50% C (paragraphs 0012-0013), 13.0-20.0% Cr (paragraphs 0026-0027), 0.001-0.01% B (paragraphs 0050-0051), <0.020% Ti (paragraphs 0034-0035), 0.010-0.20% Nb (paragraphs 
In a related field of endeavor, Eibl teaches various pipes (i.e. cylinders) and tubular goods, M.G. cylinders, hydraulic cylinders, etc., including surface mining applications of wear resistant sleeves and/or wear resistant hardfacing for slurry pipelines (i.e. cylinder linings; i.e. the instantly claimed liner alloy element) (paragraphs 0165-0173).  Deposition of the wear resistant hardfacing (i.e. the liner alloy is deposited on a substrate) can be performed by thermal spray process, welding processes including arc welding, or other means (paragraphs 0174-0178).  Eibl teaches that normal dilution with a steel substrate is inherent in various welding processes (paragraph 0102) (i.e. the hardfacing/liner alloy is deposited on a base steel).
As Hamano and Eibl both teach a wear resistant cylinder liner, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the martensitic steel cylinder liner of Hamano to include where it is deposited on a base steel by welding or other known process as taught by Eibl because this is considered applying a known technique to a known composition known to afford a cylinder liner (i.e. a liner alloy), and one would have had a reasonable expectation of success.  It is noted that the claimed limitations pertaining to material properties (i.e. the claimed hardness and microstructures) are considered to be present because the process of forming the claimed steel element is described in the instant specification as providing the liner alloy with the claimed composition and depositing the liner alloy on the base steel by arc welding (p. 11 of the instant specification), whereas Hamano teaches an alloy composition suitable 
Claims 14-15: The claimed limitations pertain to material properties (i.e. the claimed hardness and microstructures) and are considered to be present because the process of forming the claimed steel element is described in the instant specification as providing the liner alloy with the claimed composition and depositing the liner alloy on the base steel by arc welding (p. 11 of the instant specification), whereas Hamano teaches an alloy composition suitable for a cylinder lining (i.e. providing the liner alloy) (paragraph 0090) where the composition has overlapping ranges for each of the elements as outlined above and Eibl teaches deposition of a wear resistant hardfacing (i.e. depositing the liner alloy) on a steel substrate by arc welding (paragraphs 0102 and 0176).
Claim 16: The claimed grain size is a material property and is considered to be present because the process of forming the claimed steel element is described in the instant specification as providing the liner alloy with the claimed composition and depositing the liner alloy on the base steel by arc welding (p. 11 of the instant specification), whereas Hamano teaches an alloy composition suitable for a cylinder lining (i.e. providing the liner alloy) (paragraph 0090) where the composition has overlapping ranges for each of the elements as outlined above and Eibl teaches deposition of a wear resistant hardfacing (i.e. depositing the liner alloy) on a steel substrate by arc welding (paragraphs 0102 and 0176).  Additionally, Hamano teaches that the steel should have a grain size ≤50 µm else the toughness may be degraded (paragraph 0063), and this range overlaps the claimed range.  See MPEP § 2144.05.
Claim 17: Eibl teaches that additional applications for a wear resistant hardfacing include a wear plate, blades, etc. (paragraph 0165).  This teaching renders as obvious to one of ordinary skill in the art that the base steel is a steel plate (i.e. due to the teaching of a wear plate and because a blade is generally considered to be a plate shape with a sharpened edge) and that at least a portion of at 
Claim 18: Eibl teaches that applications for a wear resistant hardfacing on a steel substrate include slurry pipelines (paragraph 0165) and hydraulic cylinders (paragraph 0172).  This teaching renders as obvious to one of ordinary skill in the art that the base steel is a steel pipe and that at least a portion of an interior diameter of the steel pipe is coated with the liner alloy because the liner alloy is applied as a wear resistant hardfacing and the wear surface of a slurry pipeline or hydraulic cylinder would be the interior surface in contact with the slurry or hydraulic piston.
Claim 19: Eibl teaches where the steel substrate may be a mild steel or low alloy steel, etc. (paragraph 0102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urano et al. (US Pat. No. 4,790,875) teaches an abrasion resistant alloy (i.e. a wear resistant alloy) with a chemical composition that overlaps the claimed ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784